Citation Nr: 1047271	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) with depression prior to 
March 19, 2009, to include entitlement to a total disability 
rating based on individual unemployability (TDIU)

2.  Entitlement to a rating in excess of 50 percent since March 
19, 2009 to include entitlement to TDIU.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1970, and from August 1974 to November 1975.  

This matter is on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge 
in August 2010.  A transcript of the hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 19, 2009, the Veteran's PTSD with depression 
has been indicative of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and social 
relationships; however, the symptoms do not more nearly 
approximate an even greater occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood.

2.  Since March 19, 2009, the Veteran's service-connected PTSD 
has been characterized by irritability, nightmares, periods of 
depression, some hallucinations and difficulty maintaining 
hygiene; however, total social and occupational impairment has 
not been demonstrated nor is there evidence of gross impairment 
in thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, or 
memory loss for names of close relatives, own occupation, or own 
name.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no more, for PTSD 
with depression prior to March 19, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411, 9434 (2010).

2.  The criteria for a 70 percent rating, but no more, for PTSD 
with depression since March 19, 2009 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.130, DC 9411, 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's PTSD claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records, as well as his treatment records 
submitted in conjunction with a disability claim to the Social 
Security Administration (SSA).  The Veteran has also submitted 
private records evaluating his PTSD symptoms.  Moreover, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Next, the Veteran was provided an opportunity to set forth his 
contentions during the hearing before the RO in September 2009, 
and before the undersigned Veterans Law Judge in August 2010.  In 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of 
Appeals for Veterans Claims recently held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO Decision Review Officer or 
Veterans Law Judge who chairs a hearing to fulfill two duties:  
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  

Here, during the July 2008 hearing, the undersigned Veterans Law 
Judge identified the issue on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
specific symptoms the Veteran experiences as a result of his PTSD 
such as how it affects his relationship with his spouse (T. at 5-
6), and his social functioning (T. at 10-11).  Similarly, at his 
hearing before the RO in September 2009, the Decision Review 
Officer (DRO) identified the issue on appeal.  See RO Transcript 
(RO T.) at p. 2.  Also, the Veteran was able to testify as to how 
his PTSD has affected his employment (RO T. at 12) and how it 
affects his social functioning (RO T. at 14).  Therefore, not 
only was the issue "explained . . . in terms of the scope of the 
claim for benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.  See 
Bryant, 23 Vet. App. at 497.  

Moreover, the hearing discussion did not reveal any evidence (the 
development required in the Board's remand directives 
notwithstanding) that might be available that had not been 
submitted.  As such, the Board finds that, consistent with 
Bryant, the undersigned Veterans Law Judge and the DRO complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the 
Board may proceed to adjudicate the claims based on the current 
record.

Next, specific VA medical examinations pertinent to the issue on 
appeal were obtained in April 2007 and March 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board 
finds that the VA examinations obtained in this case is more than 
adequate, as they are predicated on a full reading of the private 
and VA medical records in the Veteran's claims file.  
Specifically, they consider all of the pertinent evidence of 
record and statements of the Veteran.  Moreover, concerning the 
VA examination the Veteran received in March 2009, the evidence 
does not indicate, and the Veteran has not asserted, that his 
condition has worsened since this examination.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issue 
on appeal has been met, and no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  38 C.F.R. § 3.159(c)(4); Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Prior to March 19, 2009

Here, the Veteran was originally rated at 30 percent for his 
PTSD.  In order to be entitled to the next-higher 50 percent 
rating under DC 9434, the evidence must show occupational and 
social impairment with reduced reliability and productivity due 
to symptoms such as: 
*	flattened affect; 
*	circumstantial, circumlocutory, or stereotyped speech; 
*	panic attacks more than once a week; 
*	difficulty in understanding complex commands; 
*	impairment of short-and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete 
tasks); 
*	impaired judgment or impaired abstract thinking; 
*	disturbances of motivation and mood; or 
*	difficulty in establishing effective work and social 
relationships.  
See 38 C.F.R. § 4.130, DCs 9411, 9434.

After a review of the record, the Board concludes that the 
Veteran's disability more closely approximates a disability 
rating of 50 percent prior to March 19, 2009.  Specifically, 
while the Veteran did not exhibit circumstantial, circumlocutory 
or stereotyped speech, nor did he exhibit impairment judgment or 
abstract thinking, the Board notes that a number other factors 
are present.  

First, the evidence indicates that the Veteran has a significant 
amount of disturbance to his mood and motivation.  Specifically, 
at his VA examination in April 2007, he indicated that he has 
difficulty sleeping and has some routine behavior such as 
checking doors at night.  He has also complained throughout the 
course of the appeal of nightmares and an easily startled 
response to routine stimuli, such as a telephone ringing.  
Additionally, the evidence indicates that he often ruminates on 
his experiences in Vietnam and often found himself feeling very 
anxious when watching current events on the news.

Perhaps most significantly, the Veteran experiences a great deal 
of difficulty interacting with others.  For example, he has 
indicated that he has been married on four different occasions.  
At his VA examination in April 2007, he indicated that he felt 
estranged from people and, while he enjoys his grandchildren, he 
felt distant from them.  Among his own four children, he has no 
relationship at all with the youngest two.  Moreover, he 
indicated intermittent suicidal ideation.  A psychiatry note from 
June 2008 indicates him feeling some regret for "mistakes" he 
made in raising his wife's granddaughter.  He also complained of 
impaired memory, which effected his ability to work.

Therefore, in view of the clinical observations contained in the 
record, the Board concludes that the Veteran's symptoms indicate 
occupational and social impairment with reduced reliability and 
productivity, and a 50 percent rating is warranted.

Having determined that a 50 percent rating is for application, 
the next issue the Board must consider is whether the Veteran is 
entitled to a disability rating in excess of 50 percent.  In 
order to be entitled to the next-higher 70 percent rating, the 
evidence must show an "inability" to establish and maintain 
effective relationships due to such symptoms as:
*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
*	impaired impulse control (such as unprovoked irritability 
with periods of violence); 
*	spatial disorientation; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
*	inability to establish and maintain effective 
relationships.
See 38 C.F.R. § 4.130, DCs 9411, 9434.

In this case, the Board concludes that a 70 percent rating is not 
warranted prior to March 19, 2009.  First, as noted above, the 
Veteran has discussed experiencing some suicidal ideation in the 
past.  However, suicidal or homicidal ideation was not shown upon 
examination.  Specifically, at his VA examination in April 2007, 
he spoke of being suicidal in the 1980's and some intermittent 
ideation since then, but denied current ideation.  Moreover, 
during a series of mental health evaluation from June 2008 to 
January 2009 there was no suicidal ideation, and the attending 
psychologist characterized his risk of harm as low.  

Next, the Veteran has stated that he experienced nightmares and a 
certain amount of hypervigilance.  However, obsessional rituals 
that interfere with routine activities have not been shown.  
Specifically, he did not indicate experiencing obsessional 
rituals at his VA examination in April 2007.  Moreover, at his 
mental health evaluations from June 2008 to January 2009, his 
thought content did not indicate any evidence of paranoia, nor 
were there any concerns about his home environment.  

Regarding symptoms directly impacting the Veteran's functioning, 
the evidence does not indicate illogical, obscure or irrelevant 
speech, nor does it indicate panic or depression to such a degree 
that affects the ability to function independently.  For example, 
a mental health evaluation in January 2007 indicated that his 
speech was normal, and mental health evaluations from June 2008 
to January 2009 routinely observed his speech to be normal in 
rate, rhythm and tone.  

Moreover, while the Veteran's depression has been evident 
throughout the course of the appeal, the evidence does not 
indicate that it has affected his ability to function 
independently, appropriately or effectively.  Specifically, as 
was noted above, while he stated at his April 2007 VA examination 
that he has no relationship with his youngest two children, he 
also mentioned that he enjoys being with his grandchildren.  
Moreover, at his mental health evaluations from June 2008 to 
January 2009, he demonstrated a motivation to get better and was 
optimistic about such treatment.  Additionally, while he 
complained of irritability and restlessness in a June 2008 
letter, he has not indicated that he is unable to function 
independently.  

Next, the evidence does not indicate impaired impulse control, 
such as unprovoked irritability with periods of violence, or 
spatial disorientation.  Specifically, at his mental health 
evaluation in January 2007, the Veteran denied delusions or 
hallucinations.  Moreover, at his mental health evaluations from 
June 2008 to January 2009, he did not reveal any obsessions, 
hallucinations, illusions, paranoia or delusions.  Also, during 
these mental health evaluations, impulsivity was observed to be 
low.  

Moreover, the Veteran has not indicated any difficulties with 
hygiene during this period.  Specifically, difficulty in 
maintaining personal hygiene was not observed during any of the 
mental health notes from June 2008 to January 2009, nor was such 
difficulty noted at the VA examination in April 2007.  

The bulk of the Veteran's symptoms appear to pertain to his 
difficulty in adapting to stressful situations, as well as his 
inability to establish and maintain effective relationships.  
Specifically, as noted above, he has difficulty driving or going 
out shopping without getting angry.  Additionally, the Veteran 
has not worked since approximately 2006, although this is may be 
as attributable to his physical disorders rather than his 
psychiatric disorder.  

However, while the evidence does indicate difficulties in the 
Veteran's ability to establish and maintain interpersonal 
relationships, these difficulties do not appear to be so severe 
as to warrant an increased rating prior to March 19, 2009.  For 
example, the evidence indicates that he has been married for the 
past fifteen years, although it is true that the marriage may not 
be a close one.  Moreover, as noted above, he also has some 
difficulty maintaining contact with some of his children, but 
this may be related to a past history of alcoholism and other 
factors.  As was also noted above, he does have a good 
relationship with his grandchildren.  Emphasis is also placed on 
the specific finding of the April 2007 VA examination, which 
described the Veteran's PTSD as moderately severe.

Therefore, although the Veteran has experienced some symptoms 
related to interpersonal relationships and some inhibitions in 
speech, the evidence otherwise indicates the substantial absence 
of other criteria necessary to warrant a 70 percent rating.  
Instead, the Board determines that his symptoms more closely 
approximate a 50 percent disability level rather than the next-
higher 70 percent.

In addition to the symptomatology described above, the Veteran 
was periodically given Global Assessment of Functioning (GAF) 
scores.  The GAF Scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health- illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).

In this case, the Veteran's GAF score in his April 2007 VA 
examination was 45.  The GAF scores from the mental health notes 
from June 2008 to January 2009 were all in the range of 50 to 60.  
A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
On the other hand, scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

Despite the seriousness of the symptoms associated with the low 
GAF scores ranging from 41-50, a higher disability rating is not 
justified on this basis.  Specifically, the objective evidence 
does not actually indicate symptoms commensurate with such his 
lowest assigned GAF score of 45.  There is no competent evidence 
of significant suicidal ideation, severe obsessional rituals, or 
frequent shoplifting.  Moreover, as noted, the April 2007 VA 
examination, which assigned the 45 GAF score, indicated that the 
Veteran's PTSD was only moderately severe.  Thus, the Board 
determines that a GAF score of 45 is not probative as to the 
Veteran's actual disability picture here.

Therefore, based on the clinical evidence in the claims file 
prior to March 19, 2009, the Board concludes that a 50 percent 
rating, but no more, is warranted for the Veteran's PTSD.  

Since March 19, 2009

On March 19, 2009, the Veteran underwent a new VA examination 
and, based on the results of that examination, the Board 
determines that a 70 percent rating is warranted from the date of 
that examination.  Specifically, the VA examination reveals some 
new symptoms that did not appear to be substantially present in 
previous evaluations.  

First, the presence of suicidal ideation has apparently 
increased, as the Veteran indicated at his March 2009 VA 
examination that he experiences suicidal ideation approximately 
once per month, although his impulse control was good and he 
denied intent currently.  In fact, at his hearing before the 
Board in August 2010 he stated that he experienced suicidal 
ideation daily.  Moreover, while his speech continued to be 
spontaneous, clear and coherent, his affect appeared more 
constricted than it had been in previous evaluations.  

The Veteran also began to note the existence of panic attacks, 
which he had not done previously.  Specifically, at his VA 
examination in March 2009, he indicated that he experienced one 
to two panic attacks per week characterized by feelings of 
nervousness, shortness of breath and confusion.  Although he 
estimated that they occur 1 to 2 times per week, he also 
indicated that they are driven by circumstances such as being in 
crowds or driving.  Moreover, at that same VA examination, he 
displayed impaired short term memory which had not been indicated 
previously.  Specifically, he was unable to count by sevens, 
despite being characterized by the examiner as otherwise of above 
average intelligence.  

Perhaps the most significant change in symptoms compared to those 
prior to March 19, 2009 are related to the Veteran's worsening 
motivation and mood.  Specifically, at his VA examination in 
March 2009, he stated that he felt like he did not want to do 
anything, and that he experienced difficulty driving because it 
makes him nervous and angry.  While he indicated that his current 
wife tolerates his symptoms, he did not describe their 
relationship as close, and that they sleep in separate bedrooms.  
The Veteran also stated that he has encountered a decrease in 
desire to do any activities.  For example, he mentioned that he 
used to enjoy fishing, but now stated that he could not bring 
himself to go.  He stated his preference to stay in the house 
and, if he accompanies his wife somewhere, he prefers to stay in 
the car.  Of particular note, his hygiene has declined due to his 
lack of motivation, which was not noted in previous evaluations.  
The examiner concluded that the signs and symptoms of the 
Veteran's PTSD resulted in deficiencies in thinking, family 
relations, work, and mood.

Overall, the Board determines that the symptoms displayed at the 
March 2009 VA examination represent a worsening of symptoms when 
compared to previous evaluations.  Moreover, the Board also 
determines that his current symptoms indicate an inability to 
establish and maintain effective relationships.  Accordingly, a 
70 percent rating is warranted beginning on March 19, 2009.  

Next, the Board must consider whether a rating in excess of 70 
percent is warranted since March 19, 2009.  In order to be 
assigned the next-higher 100 percent disability rating for PTSD, 
the evidence must show total occupational and social impairment, 
due to such symptoms as: 
*	gross impairment in thought processes or communication; 
*	persistent delusions or hallucinations; 
*	grossly inappropriate behavior; 
*	persistent danger of hurting self or others; 
*	intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
*	disorientation to time or place; and 
*	memory loss for names of close relatives, own occupation, 
or own name. 
See 38 C.F.R. § 4.130, DC 9411.

In this case, a 100 percent disability rating is not warranted.  
First, the evidence since March 19, 2009 does not indicate gross 
impairment in thought processes or communication, nor does the 
evidence indicate persistent delusions or hallucinations.  
Moreover, at his March 2009 VA examination, the examiner 
specifically stated that the signs and symptoms of the Veteran's 
PTSD did not result in total social and occupation impairment.  
In this regard, while he demonstrated a constricted affect, the 
Veteran's speech remained spontaneous and clear.  Additionally, 
when the Veteran testified at the RO in September 2009 and before 
the Board in August 2010, his thoughts were clear and he was able 
to effectively communicate his thoughts in a clear and concise 
manner.  Therefore, gross impairment of thought processes has not 
been shown.   

Next, the Veteran stated at his VA examination that, when he was 
not taking his antidepressant medication, that he would have 
hallucinations such as "demons" or "heads," but these symptoms 
stop when he takes his medication.  Moreover, hallucinations were 
not noted at the time of the examination.  Therefore, while he 
has a history of hallucinations, they do not appear persistent.  

The Veteran has also not exhibited grossly inappropriate 
behavior, nor has he indicated that he is a persistent danger to 
himself or others.  Specifically, at his VA examination in March 
2009, his thought processes and content were noted to be 
unremarkable.  Although he claimed at his hearing before the 
Board to be experiencing suicidal ideation on a daily basis, his 
impulse control was observed by the VA examiner to be good, and 
he had no episodes of violence.  To the contrary, the examiner 
found the Veteran to be cooperative and friendly and she observed 
no notable psychomotor activity.  Therefore, symptoms such as 
grossly inappropriate behavior or presenting a persistent danger 
to self or others have not been shown.  

Next, as noted above, the VA examiner in March 2009 noted the 
Veteran's inability to maintain personal hygiene.  However, the 
Veteran himself stated that he has the ability to do this, but 
didn't because he was not motivated to do so.  Moreover, while 
his disturbance in mood has limited his activities, it does not 
appear that he has the inability to perform such activities.  
Specifically, he stated that he still does household chores and, 
while he has the inclination to do nothing, he will force himself 
to be active.  Therefore, while the evidence indicates that he 
sometimes does not perform routine daily activities, it does not 
indicate that he is unable to perform these activities.  

Finally, the evidence does not indicate that the Veteran has 
disorientation to time and place, nor does it indicate memory 
loss for names, occupation, or own even his own name.  
Specifically, at his VA examination in March 2009, he was 
oriented to person, place and time, and his thought process and 
thought content were unremarkable.  His memory was also observed 
to be normal.  Moreover, a he did not indicate disorientation or 
memory loss at his hearing before the Board in August 2010.  To 
the contrary, he appeared lucid and aware of his surroundings, 
without any indications of deficient memory. 

In additional support of his claim, the Veteran has submitted a 
May 2009 report from a "certified trauma specialist," who 
provided his own assessment of the Veteran's symptoms.  In this 
report, the specialist administered a Trauma Symptom Inventory, 
see http://www.ptsd.va.gov/professional/pages/assessments/tsi.asp 
(November 19, 2010), and determined that the Veteran exhibited 
severe levels of intrusion and avoidance, as indicated by the 
"Impact of Event Scale" and the "Davidson Trauma Scale."  
Severe PTSD was also indicated per a third scale known as the 
"Mississippi Scale for Combat Related [PTSD]," which measures a 
compilation of symptoms such as exposure to trauma outside the 
usual experience, intrusive experiences, avoidance, arousal 
represented by sleep disturbance and the duration of such 
disturbances.  

The Board has considered this evidence, but finds of it limited 
probative value, as the tests listed in the May 2009 report are 
applicable to very few of the relevant criteria in the diagnostic 
code.  Specifically, while this evidence is probative to the 
difficulty the Veteran has in adapting to stressful situations 
and impaired impulse control, much of these symptoms have already 
been noted through the VA examinations and other treatment notes.  
On the other hand, symptoms such as obsessional rituals, 
intermittent speech, special disorientation and neglect of 
personal appearance are not addressed in the May 2009 report.  
Moreover, the purpose of the rating criteria is to effectively 
evaluate social and occupational impairment.  This private report 
does not indicate the social and occupational impairment 
resulting from the observed symptoms.  

Thus, while the private specialist's report has some probative 
value, it does not outweigh the comprehensive VA examinations and 
VA mental health notes.  Moreover, while the specialist submitted 
a second report in May 2010, this report is primarily an argument 
in support of the May 2009 report, and does not reveal any new 
evidence.  

As was done previously, the Board has also considered the impact 
the Veteran's GAF score has on his disability rating.  In this 
case, his GAF from his March 2009 VA examination was 42.  As 
noted above, a GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  

Despite the seriousness of the symptoms associated with low GAF 
scores, a higher rating is not justified on this basis.  
Specifically, while the objective evidence indicates symptoms 
commensurate with his assigned GAF score of 42, such as suicidal 
ideation or serious social impairment, the Board ultimately 
concludes that moderate symptoms affiliated with a GAF score of 
41-50 do not reflect the need for a 100 percent disability 
rating.  

The Board has also considered the Veteran's statements throughout 
the course of the appeal that he should receive ratings in excess 
of what he currently receives.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  Moreover, the record 
indicates that he has a bachelor's degree in psychology, and is a 
licensed alcohol and drug counselor.  Thus, he has some 
competency to discuss the nature of his own symptoms.  

However, the Board has weighed his statements against the other 
competent evidence concerning the nature and extent of the 
Veteran's psychiatric disability has been provided by the medical 
personnel who have examined him during the current appeal and who 
have made medical findings (as provided in the examination 
reports) that directly address the criteria under which these 
disabilities are evaluated.  

In this case, the Board affords greater weight to the independent 
observations made by medical professionals, as opposed to the 
statements made by the Veteran in pursuit of his own benefits.  
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).  
In any event, the Veteran's statements do not differ materially 
from the other clinical observations of record and would not 
justify a total disability rating in any event.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran has not worked since 2006.  In any 
event, the Board concludes that rating criteria reasonably 
describes his disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.


ORDER

Prior to March 19, 2009, a 50 percent rating, but no more, for 
PTSD with depression is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Since March 19, 2009, a 70 percent rating, but no more, for PTSD 
with depression is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

The record indicates that the Veteran has been unemployed since 
2006.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
claim for TDIU is part of an increased rating claim when such 
claim is expressly raised by the Veteran or reasonably raised by 
the record.  
In this case, the RO considered entitlement to TDIU on at least 
two occasions, and most recently denied entitlement to this 
benefit in an April 2010 rating decision.  

As was noted in the April 2010 decision, TDIU is warranted when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  
In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 percent 
or more, and sufficient additional disability must bring the 
combined rating to 70 percent or more.  Id.

However, for the reasons noted above, the Veteran's disability 
rating has been increased since the April 2010 decision.  Most 
importantly, the Veteran's overall disability rating since March 
19, 2009 now exceeds the 70 percent combined rating requirement 
set forth in 38 C.F.R. § 4.16(a).  Therefore, despite the fact 
that entitlement to TDIU was previously denied in April 2010, the 
Board determines that the issue should be again considered in 
view of his new combined rating.  

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Specifically, a 
VA examination and opinion should be provided to determine 
whether his service-connected disabilities, alone or in 
aggregate, render him unable to secure or follow a substantially 
gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice informing 
him of what evidence is necessary to 
substantiate a claim for TDIU under 38 C.F.R. 
§ 4.16. 

2.  Acquire all available records from the VA 
Medical Center in Memphis, Tennessee, since 
November 2009.  Moreover, after obtaining the 
Veteran's authorization, the RO should 
attempt to acquire any private treatment 
records not already associated with the 
claims folder.  

The Veteran should also be asked to provide 
any employment records that may be pertinent 
to the issue of TDIU.  Such records include, 
but are not limited to, wage statements, 
local unemployment benefits and relevant tax 
forms.  

3.  Schedule the Veteran for an examination 
to determine the effects of his service-
connected disabilities on his ability to 
maintain employment consistent with his 
education and occupational experience.  The 
Veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to be 
accomplished.  The examiner must elicit from 
the Veteran and record for clinical purposes 
a full work and educational history.

Based on a review of the case and the claims 
file, the examiner must provide an opinion as 
to whether the Veteran's service-connected 
disabilities alone preclude him from securing 
and following substantially gainful 
employment consistent with his education and 
occupational experience.

All opinions provided must include an 
explanation of the bases for the opinion.  If 
the requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort to 
speculation.

4. Readjudicate the claim on appeal.  If any 
decision remains adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
on appeal as well as a summary of the 
evidence of record.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


